Citation Nr: 0208908	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  96-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left arm condition.

(The issue of entitlement to service connection for a left 
arm condition will be the subject of a later decision.)

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's wife

ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to August 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied a claim of entitlement to service 
connection for PTSD. 

In June 1999, the RO denied the veteran's claim to reopen a 
claim of entitlement to service connection for a left arm 
condition. A notice of disagreement (NOD) was filed in July 
1999. A supplemental statement of the case (SOC) was issued 
in April 2000.  The veteran failed to filed a substantive 
appeal within the applicable time allotted and therefore, 
failed to perfect his appeal. 38 C.F.R. § 20.302(b) (2001).  
The matter comes before the Board on appeal from a September 
2000 rating decision in Waco, Texas, which again denied a 
claim to reopen a claim of entitlement to service connection 
for a left arm condition.

The Board is undertaking additional development on the 
reopened claim of entitlement to service connection for a 
left arm condition pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1. In regards to the claim of entitlement to service 
connection for PTSD, all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.

2. In an unappealed May 1977 decision, the RO denied service 
connection for left shoulder strain and bursitis, claimed as 
a left arm condition.

3. The evidence added to the record since 1977 includes 
medical reports showing that the veteran has left lateral 
epicondylitis, left shoulder impingement syndrome, and left 
carpal tunnel syndrome.

4.  The evidence added to the record subsequent to the May 
1977 rating decision, is neither cumulative nor redundant and 
is, in conjunction with the evidence previously of record, so 
significant that it must be considered in order to decide 
fairly the merits of the claim.

5. The veteran's alleged in-service stressors have not been 
verified. 


CONCLUSIONS OF LAW

1.  The May 1977 rating decision denying entitlement to 
service connection for a left shoulder strain and bursitis, 
claimed as a left arm condition, is final. 38 U.S.C. §§ 7105, 
5103A, 5107(b) (2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 20.302, 20.1103 (2001).

2. The evidence received subsequent to the May 1977 rating 
decision is new and material, and therefore the requirements 
to reopen a claim of entitlement to service connection for a 
left arm condition have been met. 38 U.S.C. §§ 5108, 7105, 
5103A, 5107(b) (2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. § 3.156 (2001)(as in effect prior to August 29, 2001).

3.  PTSD was not incurred in or aggravated during service, 
nor may it be presumed to have so incurred. 38 U.S.C. § 1110, 
5103A, 5107 (2002); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left arm condition.

The record shows that, by a May 1977decision, the RO denied a 
claim of service connection for left shoulder condition and 
bursitis, claimed as a left arm condition.  VA Form 21-6798, 
Disability Award, indicates that the veteran received an award 
letter, which noted that left shoulder strain and bursitis had 
not been found. The veteran did not appeal.  The veteran 
himself made reference to the May 1977 decision in a July 1988 
request for an increased rating.  Because the veteran did not 
appeal, the May 1977 decision is final.  38 U.S.C.A. 
§ 7105(a)(c); 38 C.F.R. §§ 20.302, 20.1103.  

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity." Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

In this case, the veteran submitted an application to reopen 
his claim for service connection for a left arm condition in 
January 1999 and thus, his claim will be adjudicated by 
applying the law in effect prior to August 2001.  The basis 
for the denial of service connection in the May 1977 decision 
was that there was no current left arm disability. The 
relevant evidence available to the RO in May 1977 included 
the following: the veteran's service medical records, which 
showed that the veteran was diagnosed with left arm pain and 
left arm epicondylitis; and an April 1977 VA examination, 
which diagnosed the veteran with an essentially unremarkable 
left shoulder.

Additional pertinent evidence has been associated with the 
claims file since the RO's May 1977 denial of the veteran's 
claim for service connection for a left arm condition.  This 
evidence includes: (1) outpatient treatment records from 
Lubbock VA medical center (VAMC) dated between January 1998 
and January 1999, which show complaints of left arm pain and 
contain a diagnosis of biceps tendinitis and lateral 
epicondylitis; (2) private medical records from University 
Family Physicians dated between October 2001 and November 
2001, which contain a diagnosis of left carpal tunnel 
syndrome; and (3) private medical records from the Texas Tech 
University Health Sciences Center dated between November 2001 
and March 2002, which contain diagnoses of left lateral 
epicondylitis, left shoulder impingement, and left carpal 
tunnel syndrome.

The evidence associated with the veteran's claims file 
subsequent to the May 1977 decision is new and material.  The 
additional evidence offers evidence of current left arm 
condition similar to that, which was noted during the 
veteran's period of active military service. The "new" 
evidence was not previously of record, and is neither 
cumulative nor redundant of evidence in the file at the time 
of the May 1977 final denial.  Therefore, the new evidence of 
record is material, in that it relates to the matter on 
appeal, and thus, so significant that it must be considered 
in order to fairly decide the merits of the claim. See 
38 C.F.R. § 3.156(a).  Accordingly, the veteran's claim for 
entitlement to service connection for a left arm condition is 
reopened.

Once it has been determined that new and material evidence 
has been submitted, VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist the veteran 
in developing the facts necessary for his claim has been 
satisfied.  Effective November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
which sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim. 38 U.S.C. 
§ 5103A (2002); See also 66 Fed. Reg. 45, 620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159). 

In the instant case, the question of nexus, while asserted by 
the veteran, has never been addressed by a competent medical 
professional. Therefore, in order to afford the veteran every 
consideration with respect to the present appeal, and to 
satisfy the requirements of the VCAA, further development 
will be undertaken to obtain such an etiological opinion 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing the issue of entitlement to service 
connection for a left arm condition.

ORDER

New and material evidence having been submitted by the 
veteran, the claim of entitlement to service connection for a 
left arm condition is reopened, with further development to 
be undertaken.


II. Entitlement to service connection for PTSD.

As noted previously, during the pendency of the appeal, the 
President signed into law the VCAA, which eliminated the 
requirement of submitting a well-grounded claim and enhanced 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim. The Board notes that recent case 
authority raises some doubt as to whether the duty to notify 
and assist provisions of the recently enacted VCAA apply to 
the veteran's claim on appeal.  More specifically, in the 
case of Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 
April 24, 2002), the Federal Circuit held that the duty to 
notify and assist provisions of the VCAA were not meant to be 
applied retroactively.  However, the Board notes that even 
assuming the applicability of the VCAA, the case has already 
been sufficiently developed.  

First, pursuant to the July 1997 Board remand, the veteran 
underwent a VA examination, the results of which are provided 
within two May 2000 reports that are associated with the 
claims folder, which, together with recent pertinent VA 
treatment records, the testimony of the veteran, and evidence 
regarding the veteran's in-service stressors, permits the 
Board to properly decide the veteran's claim.  Second, there 
is no indication that there are any outstanding relevant 
documents or records that have not already obtained or 
sufficiently addressed by relevant medical examiners in 
opinions that are already of record.  In addition, the 
veteran has been placed on notice of the law and regulations 
pertinent to his claim and further notice of this information 
would be both redundant and unnecessary. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran claims he is entitled to service connection for 
PTSD. Service connection for PTSD requires a diagnosis of the 
disorder; credible supporting evidence that the claimed in-
service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptoms and 
the claimed in-service stressor. See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service." See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). If however, the VA determines that the 
veteran did not engage in combat with the enemy or that the 
veteran engaged in combat with the enemy but the alleged 
stressor is not combat-related, the veteran's lay testimony, 
by itself, is insufficient to establish the occurrence of the 
alleged stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that for the reasons listed below, the 
veteran's claim must be denied.  The veteran initially filed 
his PTSD claim in August 1991. In an October 1991, statement 
in support of claim, the veteran listed the following 
stressors. He stated that from June 1968 until October 1970 
he was assigned to Patrol Squadron 5 (VP-5) where he was 
deployed to various temporary duty assignments and then 
redeployed to Vietnam in the fall of 1968 and 1969, and the 
spring/summer of 1970. He indicated that he was flying over 
the Ho Chi Minh Trail in 1969 when he was shot down. He 
further stated that he was the sole survivor and later 
rescued. 
The Board notes there have been questions raised and numerous 
correspondence generated regarding the validity of the 
veteran's service personnel records and whether he actually 
served in Vietnam. The matter stems from various avenues. 
First, there are conflicting DD-214 forms. One received by 
the RO in November 1991, for the period of service between 
April 1970 and August 1976, indicates on #19 that the veteran 
did not have service in Indochina since August 1964. An 
additional DD-214 of record for the same period of service 
received in March 1997, indicates on #19 that the veteran did 
have service in Indochina since August 1964. (Emphasis 
added).

Second, the veteran has indicated through written 
communications and testimony, that he has received the Purple 
Heart and three Air Medals with "V" devices.  Service 
personnel records submitted by the veteran, specifically form 
NAVPERS 601-4; indicates that the veteran received 3 Air 
Medals with "V", the Purple Heart and the Navy Commendation 
Medal. The form also lists Vietnam service in September 1968, 
August 1969, and March 1970. 

It should be noted at this point, the veteran has stated that 
he was given the original copies of his service personnel 
records, which he has argued have been verified as true and 
accurate copies by various RO personnel.  The veteran 
submitted a memorandum from the Assistant Personnel Officer, 
attached to the NAVPERS 601-4 forms of record, indicating 
that it was determined that attached forms (which showed the 
awards in question) were not required in the veteran's 
service record.  The veteran has also stated that in regards 
to the conflicting DD-214 forms of records, that he requested 
a correction and it was made. 

In December 1995, the NPRC found no record of the veteran 
having been awarded the Purple Heart or the Air Medal during 
his U.S. Naval enlistment. In August 1996, the US Army and 
Joint Services Environmental Support Group (ESG), were unable 
to locate official US Navy casualty data concerning wounds or 
injuries the veteran may have received in combat.  A letter 
from the Bureau of Naval Personnel sent to the veteran in 
January 1997, also indicates that his military personnel 
records failed to show that he was award any personal 
decoration.  A March 1997 letter from ESG indicates that the 
Patrol Squadron Five history does not show that the squadron 
served in Vietnam during 1968, 1969, or 1970. 

In a March 1997 statement, the veteran added the following 
stressors in support of his claim. He stated that in November 
1968 he was on the Island of Crete, Souda Bay, when either an 
US2-B or C1-A aircraft crashed and he was assigned to the 
recovery team. Though a letter from ESG, now called US Armed 
Services Center for Research of Unit Records (USACRUR), dated 
July 1999 confirmed that on November 15, 1968, a C1-A 
aircraft crashed on the Island of Crete, they could not 
verify if the veteran retrieved human remains from the 
wreckage.  Moreover, temporary duty orders contained within 
the claims folder show that the veteran was deployed to Spain 
in September 1968 for a period of 90 days.

The veteran also indicated that he was assigned to the 
funeral detail and Color Guard from August 1971 to August 
1975, where he buried numerous personnel. While a letter of 
appreciation is of record from the veteran's commanding 
officer thanking him for his devotion to his assigned 
collateral duties as Petty Officer in Charge of Funeral 
Detail, it has not been found by the medical evidence of 
record to have caused PTSD. 

Service medical records show a diagnosis of acute adult 
situational reaction in April 1976.  The earliest post-
service diagnosis of PTSD of record is dated September 1991, 
from the state of Texas.  Various outpatient treatment 
records and private medical records also contain diagnoses of 
PTSD. Upon Board remand, the veteran was afforded a VA 
examination in May 2000. The original examiner diagnosed the 
veteran with dysthymia and generalized anxiety disorder.  In 
addition, the examiner ruled out PTSD because the veteran's 
stressors could not be verified. A second examiner, in a May 
31, 2000 addendum, did diagnose the veteran with PTSD, 
chronic and severe. The examiner noted that he was unable to 
verify the actual stressors but stated he had no reason to 
believe the veteran was prevaricating or had a clinical 
history of anti-social personality to make one suspicious for 
prevarication. 

In the instant case, while it is noted that the medical 
evidence of record contains diagnoses of PTSD, the Board is 
not required to accept doctors' opinions that are based upon 
the veteran's recitation of medical history. See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  Even if the Board were 
to concede a diagnosis of PTSD, the veteran has not provided 
credible supporting evidence that the in-service stressors 
occurred or that he engaged in combat with the enemy. 
38 C.F.R. § 3.304(f).  In addition, while he claims that he 
has his original service personnel records, he has not made 
them available to VA.  Further, though he has argued that the 
RO certified his service personnel records, in essence, all 
the RO has 'certified' is that they were accurate copies of 
what the veteran presented, not that they were the actual 
original Department of the Navy papers.   

The undersigned has concluded that the version of the service 
records which do not disclose southeast Asian service and 
show no combat awards is the correct version.  The reason for 
this conclusion is that the later communications from the 
service department flatly reject the assertions of Vietnam 
theater service and decorations arising out of such putative 
duty.  The naval unit to which he was assigned, according to 
official papers submitted, never was in the Pacific area.   
In other words, the veteran has offered only his own 
assertions in support of  the service records he has 
introduced.  There are no third party statements, for 
example, backing up his declarations.  The conflicts in the 
service records are not trivial discrepancies that can be 
minimized or even dismissed as predictable consequences of  
hasty documentation characteristic in a wartime environment.  
Either the veteran was in Indochina during his military 
service or he was not.  The military records which tend to 
show he was not are clearly more numerous and more 
persuasive.

As the veteran's stressors have not been verified, a link has 
not been established between the veteran's current symptoms 
and any in-service stressors.  Therefore, the preponderance 
of the evidence is against his claim for service connection 
for PTSD.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  


ORDER

Entitlement to service connection for PTSD is denied.  


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

